DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 15 – 25 and 31 – 49 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Pishko et al. (US 2003/0175824 A1) teach a method of analyzing one or more biological components of a biological sample (small groups of cells and/or bacteria are encapsulated in hydrogel microstructures within a microfluidic system and then analyzed and studied; Abstract; paragraphs [0007] and [0036]), the method comprising:
providing a fluidic device comprising:
(i) a channel (a microfluidic channel; paragraphs [0037], [0038] and [0055]) comprising a first surface, a biological sample (murine 3T3 fibroblasts (mammalian cells); paragraphs [0037] and [0040]), and one or more polymer precursors (a PEG-diacrylate gel polymer precursor solution and the cells are mixed to form a suspension; paragraph [0040]), wherein one or more biological components of the biological sample are disposed on or adjacent to the first surface (the cell-containing polymer suspension was transferred onto a functionalized substrate (the surface was pretreated by an oxygen plasma to improve adhesion; paragraph [0047]) in the microchannel; paragraphs [0040], [0047] and [0055]); 
(ii) a spatial energy modulating element in optical communication with the first surface (UV light exposure via a UV spot lamp; paragraphs [0040], [0047] and [0055]); and 
(iii) a detector that identifies positions of the one or more biological components in the channel based on one or more optical signals therefrom (observation of cells using optical microscopy; paragraph [0043]; and
synthesizing one or more chambers in the channel enclosing each of the one or more biological components by projecting light into the channel with the spatial energy modulating element such that the projected light causes cross-linking of the one or more polymer precursors to form polymer matrix walls of the chambers (exposure to UV light induces cross-linking and gelation thereby forming the chambers comprising hydrogel microstructures containing the encapsulated cells; paragraphs [0037], [0038], [0040], [0047] and [0055]), wherein the position of each of the synthesized chambers is determined by the position of a biological component enclosed thereby identified by the detector (observation of cells in the hydrogel microstructure using optical microscopy; paragraph [0043]; cells within the microstructures can be imaged and assayed for viability; paragraph [0044]; fluorescent and electrochemical sensing can be performed on encapsulated cells; paragraph [0037]; claims 49 and 50; paragraphs [0019] and [0022]).
Regarding claim 15, the cited prior art do not specifically teach the method further comprising wherein said capture elements comprise barcodes indicating a position thereof on said first surface and further comprising (i) incubating said one or more cells with antibodies specific for surface proteins whose relative expression permits identification of said cells, wherein each of such antibodies has an oligonucleotide label comprising an antibody-specific barcode capable of being captured by said capture element; and (ii) after said synthesizing, loading into said channel a lysing reagent so that said one or more cells in said chambers are lysed, so that oligonucleotide labels of antibodies attached to said one or more cells are released and captured by said capture elements.
Regarding claim 19, the cited prior art do not specifically teach the method further comprising: (i) wherein said biological sample comprises one or more cells secreting proteins, (ii) further comprising combining therewith protein-capture beads comprising protein-capture antibodies; (iii) wherein said synthesizing further includes enclosing each of the one or more cells with one or more protein-capture beads adjacent thereto; and (iv) further comprising, after said synthesizing, (A) incubating the one or more cells secreting proteins with the protein-capture beads so that secreted proteins are captured by adjacent protein-capture beads; and (B) loading labeled protein detection antibodies and detecting protein secreted by each of the one or more cells by an amount of labeled protein detection antibodies on protein-capture beads adjacent to each of the one or more cells.
Regarding claim 20, the cited prior art do not specifically teach the method further comprising wherein said polymer matrix walls are degradable by treating with a degradation agent and wherein said method further comprises: identifying one or more of said chambers comprising said biological components that have selected characteristics based on said one or more optical signals; and degrading said polymer matrix walls of the identified one or more said chambers based on the selected characteristics.
Regarding claim 24, the cited prior art do not specifically teach the method further comprising wherein said polymer matrix walls are degradable by treating with a degradation agent and wherein said method further comprises: identifying one or more of said chambers comprising said biological components that have selected characteristics based on said one or more optical signals; loading said channel with a second reaction mixture comprising second polymer precursors, wherein the second polymer precursors are capable of forming second polymer matrix walls which are nondegradable for at least one degradation agent; and synthesizing second chambers enclosing the identified chambers.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/Primary Examiner, Art Unit 1796